TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



                                      NO. 03-19-00136-CR


                  Steven Lee Lightsey a/k/a Stephen Lee Lightsey, Appellant

                                                 v.

                                  The State of Texas, Appellee




              FROM THE 421ST DISTRICT COURT OF CALDWELL COUNTY
          NO. 16-217, THE HONORABLE CHRIS SCHNEIDER, JUDGE PRESIDING



                                            ORDER


PER CURIAM

               Appellant’s brief on appeal was originally due June 21, 2019. On counsel’s

motions, the time for filing was extended to September 19, 2019. Appellant’s counsel has now

filed a third motion, requesting that the Court extend the time for filing appellant’s brief.

We grant the motion for extension of time and order appellant to file a brief no later than

October 21, 2019. No further extension of time will be granted and failure to comply with this

order will result in the referral of this case to the trial court for a hearing under Rule 38.8(b) of

the Texas Rules of Appellate Procedure.

               It is ordered on September 24, 2019.


Before Chief Justice Rose, Justices Triana and Smith

Do Not Publish